Exhibit 10.17

 

REINSTATEMENT AND SECOND AMENDMENT TO AGREEMENT OF PURCHASE AND SALE

 

THIS REINSTATEMENT AND SECOND AMENDMENT TO AGREEMENT OF PURCHASE AND SALE
("Reinstatement") is made effective as of October 1, 2019 (the "Reinstatement
Date") by and between TREEMONT CAPITAL PARTNERS IV, LP, a Texas limited
partnership ("Seller"), and Lodging Fund REIT III OP, LP a Delaware limited
partnership with an address of 1635 43rd Street South, Suite 205, Fargo, North
Dakota 58103 ("Purchaser").

 

RECITALS

 

A.            Purchaser and Seller are the parties to that certain Agreement of
Purchase and Sale dated effective  as of July 26,  2019  (the
"Agreement"),  with  respect  to the land  located  at  6435 50th
Street, Lubbock, Texas 79407, more particularly described in the Agreement, and
the improvements situated thereon, commonly known as the "Fairfield Inn & Suites
By Marriott- Lubbock   Southwest".

 

B.            The Agreement terminated as a result of Purchaser' s failure to
distribute its Satisfaction Notice in accordance with Section 14(a) of the
Agreement.

 

C.            The parties wish to reinstate and further amend the Agreement in
accordance with the terms and conditions set forth below.

 

AMENDMENT

 

NOW, THEREFORE, in consideration of the execution and delivery of this
Reinstatement and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged , the parties hereby further agree
as follows:

 

1.             All capitalized terms used herein shall have the same meanings
ascribed to them in the Agreement.

 

2.             By execution and delivery of this Reinstatement, Purchaser and
Seller acknowledge that they have elected to proceed with the purchase and sale
of the Property and that the Agreement shall be in full force and effect and is
hereby reinstated and ratified by the Parties, subject to the modifications set
forth in in this Reinstatement.

 

3.             The Closing Date, as defined in Section 1.9 of the Agreement,
shall be amended to be the earlier of (a) one hundred twenty (120) days
following the Reinstatement Date, or (b) ten (10) business days following Loan
Assumption Approval; provided, however, Purchaser shall have a one-time right to
extend the Closing Date for an additional thirty (30) days by providing Seller
written  notice at least five (5) business days prior to the Closing Date and
depositing an additional FIFTY THOUSAND AND N0/100 DOLLARS ($50,000.00) (the
"Closing Extension Deposit") with the Escrow Agent. The   Closing Extension
Deposit shall be deemed fully earned by Seller, shall be nonrefundable to
Purchaser, and shall not be applicable to the Purchase Price at Closing.

 

4.             The Purchase Price, as defined in Section 1.46 of the Agreement,
is hereby reduced to the sum of FIFTEEN MILLION ONE HUNDRED FIFTY THOUSAND AND
NO/DOLLARS ($15,150,000.00) payable in the manner described in Section 2.2
hereof, which amount shall include the Inventory.

 

5.             As a material part of the consideration for this Reinstatement,
on or before one (1) business day following the Effective Date, Purchaser shall
deposit with Escrow Agent the sum of ONE HUNDRED THOUSAND AND N0/100 DOLLARS
($100,000.00) ("DD Extension Fee").   Immediately

 










upon receipt of the DD Extension Fee, Escrow Agent shall be authorized to
release the DD Extension Fee to Seller. Notwithstanding anything in the
Agreement or this Reinstatement to the contrary, the DD Extension Fee shall be
deemed fully earned by Seller, shall be nonrefundable to Purchaser in all
events, and shall not be applicable to the Purchase Price at Closing. In the
event that Purchaser fails to timely deposit the DD Extension Fee, this
Agreement shall automatically terminate and neither party shall have any further
rights or obligations under the Agreement, other than as set forth herein with
respect to rights or obligations that survive termination of the Agreement.

 

6.                The Study Period, as defined in Section 1.52 of the Agreement,
shall be extended to 5:00 p.m., Central Time, on October 9, 2019.
Notwithstanding anything in Section 2.5(a) to the contrary, Purchaser shall be
deemed to have sent its Satisfaction Notice on the expiration of the Study
Period, unless Purchaser sends a written termination notice to the contrary
prior to the expiration of the Study Period ("Termination Notice"). In the event
Purchaser sends a Termination Notice, Earnest Money, expressly excluding the DD
Extension Fee, shall be refunded to Purchaser, and neither party shall have any
further rights or obligations pursuant to the Agreement, other than as set forth
herein with respect to rights or obligations that survive termination.

 

7.              In the event that Purchaser fails to send the Termination
Notice, Purchaser's right  to terminate the Agreement in accordance with Article
2 of the Agreement shall have expired and be of no further  force or effect.  In
addition, as a material part of the consideration for this
Reinstatement,  Purchaser hereby waives any other termination rights, together
with all conditions to closing intended for the benefit of Purchaser, except in
accordance with Section 7.1 (Casualty), Section 7.2 (Condemnation), Section 8.2
(Seller Default) and Section 9 of this Reinstatement (Reliance Letter),
following such events  in which Purchaser elects to terminate this Agreement,
the Earnest Money, expressly excluding the DD Extension Fee, shall be refunded
to Purchaser, and neither party shall have any further rights  or  obligations
pursuant to the Agreement, other than as set forth herein with respect to rights
or obligations that survive termination .

 

8.                Within ten (10) days following the Reinstatement Date,
Purchaser shall deliver Seller written confirmation and reasonable evidence that
Purchaser has fully completed and submitted its Assumption Application,
including payment of the Assumption Fee. In the event that Purchaser fails to
satisfy its obligations under this Agreement, Purchaser shall be deemed in
default of this Agreement, Seller shall be authorized to terminate this
Agreement and receive all remaining Earnest Money in accordance with Section
8.1(b).

 

9.                This Reinstatement may be executed in multiple counterparts
which, when combined together, shall constitute an original of this
Reinstatement. In addition, facsimile signatures of the parties shall be
effective on all counterparts of this Reinstatement.

 

10.              This Reinstatement, together with the Agreement, embodies the
entire agreement of the parties hereto. The Agreement, as amended hereby, can
only be further modified or varied by written instrument subscribed to by all
the parties hereto.

 

11.              All terms and conditions of the Agreement not specifically
amended hereby are hereby ratified, confirmed, and shall continue in full force
and effect.

 

[signature page to follow]

 





2




IN WITNESS WHEREOF, Seller and Purchaser have executed this Reinstatement as of
the day and year first above written.

 

 

SELLER:

 

 

 

TREEMONT CAPITAL PARTNERS IV, LP, a

 

Texas Limited Partnership

 

 

 

By:

TREEMONT CAPITAL PARTNERS IV GP, LLC,

 

 

a Texas Limited Liability Company, Its General Partner

 

 

 

 

By:

/s/ Philip A. McRae

 

 

 

Philip A. McRae, Manager

 

 

 

PURCHASER:

 

 

 

Lodging Fund REIT III OP, LP.

 

a Delaware limited partnership

 

 

 

By:

Lodging Fund REIT III,

 

 

Inc. a Maryland corporation

 

Its:

General Partner

 

 

 

By:

/s/ David R. Durell

 

 

David Durell, Chief Acquisition Officer

 

3

